EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yi Wilkinson on 8 June 2021.
The application has been amended as follows:
1.    (Currently Amended) A computer-implemented method for generating a map for autonomous driving, the method comprising:
receiving perception data describing a set of trajectories driven by a plurality of vehicles navigating through a road segment of a road over a period of time; 
performing an analysis using a set of rules on the set of trajectories to determine driving behaviors of the plurality of vehicles;
determining a lane configuration of one or more lanes of the road segment based on the driving behaviors of the plurality of vehicles, comprising: 
determining a number of lanes within the road segment based on the driving behaviors of the plurality of vehicles within the road segment: and 
for each of the lanes, determining a lane width based on trajectory patterns of a plurality of trajectories within the lane, wherein the lane 
labelling a map segment of a navigation map corresponding to the road segment to include lane configuration information of the one or more lanes to generate a higher definition (HD) map, wherein the HD map is utilized to generate a path to autonomously drive an autonomous driving vehicle subsequently: and 
transferring the HD map to the autonomous driving vehicle to enable controlling the autonomous driving vehicle to travel on the road segment according to the path
generated based on the HD map.
2.    (Cancelled)
3.    (Currently Amended) The method of claim 1, further comprising measuring a lane boundary of each lane based on the plurality of trajectories, wherein the lane configuration information includes the lane boundary of each lane.
4.    (Currently Amended) The method of claim 1, wherein determining [[a]] the lane configuration of one or more lanes of the road segment comprises:
identifying an area that the plurality of vehicles drove to avoid based on the driving behaviors; and determining that a static obstacle is located within the avoided area based on the set of rules.
5.    (Currently Amended) The method of claim 4, further comprising measuring a size of the avoided area based on the plurality of trajectories near the avoided area, wherein the size of the avoided area is included in the HD map.
the lane configuration of one or more lanes of the road segment comprises detecting an intersection based on the plurality of trajectories of the plurality of vehicles.
7.    (Currently Amended) The method of claim 1, wherein determining [[a]] the lane configuration of one or more lanes of the road segment comprises detecting a stop sign or a stop line based on the plurality of trajectories of the plurality of vehicles.
8.    (Currently Amended) The method of claim 1, wherein determining [[a]] the lane configuration of one or more lanes of the road segment comprises detecting a traffic light based on the perception data.
9.    (Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
receiving perception data describing a set of trajectories driven by a plurality of vehicles navigating through a road segment of a road over a period of time; 
performing an analysis using a set of rules on the set of trajectories to determine driving behaviors of the plurality of vehicles;
determining a lane configuration of one or more lanes of the road segment based on the driving behaviors of the plurality of vehicles, comprising:  
determining a number of lanes within the road segment based on the driving behaviors of the plurality of vehicles within the road segment: and 
for each of the lanes, determining a lane width based on trajectory patterns of a plurality of trajectories within the lane, wherein the lane 
labelling a map segment of a navigation map corresponding to the road segment to include lane configuration information of the one or more lanes to generate a higher definition (HD) map, wherein the HD map is utilized to generate a path to autonomously drive an autonomous driving vehicle subsequently; and 
transferring the HD map to the autonomous driving vehicle to enable controlling the autonomous driving vehicle to travel on the road segment according to the path generated based on the HD map.
10.    (Cancelled)
11.    (Currently Amended) The machine-readable medium of claim 9, wherein the operation further comprise measuring a lane boundary of each lane based on the plurality of trajectories, wherein the lane configuration information includes the lane boundary of each lane.
12.    (Currently Amended) The machine-readable medium of claim 9, wherein determining [[a]] the lane configuration of one or more lanes of the road segment comprises:
identifying an area that the plurality of vehicles drove to avoid based on the driving behaviors; and 
determining that a static obstacle is located within the avoided area based on the set of rules.
13.    (Currently Amended) The machine-readable medium of claim 12, wherein the operations further comprise measuring a size of the avoided area based on the plurality of trajectories near the avoided area, wherein the size of the avoided area is included in the HD map.
14.    (Currently Amended) The machine-readable medium of claim 9, wherein determining [[a]] the lane configuration of one or more lanes of the road segment comprises detecting an intersection based on the plurality of trajectories of the plurality of vehicles.
15.    (Currently Amended) The machine-readable medium of claim 9, wherein determining [[a]] the lane configuration of one or more lanes of the road segment comprises detecting a stop sign or a stop line based on the plurality of trajectories of the plurality of vehicles.
16.    (Currently Amended) The machine-readable medium of claim 9, wherein determining [[a]] the lane configuration of one or more lanes of the road segment comprises detecting a traffic light based on the perception data.
17.    (Currently Amended) A data processing system, comprising:
a processor; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including:  
receiving perception data describing a set of trajectories driven by a plurality of vehicles navigating through a road segment of a road over a period of time,
performing an analysis using a set of rules on the set of trajectories to determine driving behaviors of the plurality of vehicles,
determining a lane configuration of one or more lanes of the road segment based on the driving behaviors of the plurality of vehicles, comprising:  
plurality of vehicles within the road segment; and 
for each of the lanes, determining a lane width based on trajectory patterns of a plurality of trajectories within the lane, wherein the lane configuration information includes the number of lanes and the lane width of each lane,
labelling a map segment of a navigation map corresponding to the road segment to include lane configuration information of the one or more lanes to generate a higher definition (HD) map, wherein the HD map is utilized to generate a path to autonomously drive an autonomous driving vehicle subsequently; and
transferring the HD map to the autonomous driving vehicle to enable controlling the autonomous driving vehicle to travel on the road segment according to the path generated based on the HD map.
18.    (Cancelled)
19.    (Currently Amended) The system of claim 17, wherein the operation further comprise measuring a lane boundary of each lane based on the plurality of trajectories, wherein the lane configuration information includes the lane boundary of each lane.
20.    (Currently Amended) The system of claim 17, wherein determining [[a]] the lane configuration of one or more lanes of the road segment comprises:
identifying an area that the plurality of vehicles drove to avoid based on the driving behaviors; and 

ALLOWABLE SUBJECT MATTER
Claims 1-2, 4-9, 11-17, and 19-20 are pending and allowed.  Claims 1-2, 4-9, 11-17, and 19-20 are currently amended.  Claims 3, 10, and 18 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Hardy et al. US 2018/0203453 (A1) teaches a method that involves identifying a target region of an environment of an autonomous vehicle to be monitored for presence of moving objects. The method also involves operating a first sensor to obtain a scan of a portion of the environment that includes at least a portion of the target region and an intermediate region between the autonomous vehicle and the target region. The method also involves determining whether a second sensor has a sufficiently clear view of the target region based on at least the scan obtained by the first sensor. The method also involves operating the second sensor to monitor the target region for presence of moving objects based on at least a determination that the second sensor has a sufficiently clear view of the target region. Also provided is an autonomous vehicle configured to perform the method.
In regarding to independent claims 1, 9, and 17, Hardy taken either individually or in combination with other prior art of record fails to teach or render obvious a method or data processing system comprising receiving perception data describing a set of trajectories driven by a plurality of vehicles navigating through a road segment of a road over a period of time; performing an analysis using a set of rules on the set of trajectories to determine driving behaviors of the plurality of vehicles; determining a lane .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667